Citation Nr: 1525499	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-34 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher level of payment of Chapter 33 educational assistance (Post 9/11 GI Bill), currently at the 70 percent level.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 2007 to March 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 award of Post 9/11 GI Bill education benefits at the 70 percent level from the Muskogee Educational Center (hereinafter agency of original jurisdiction (AOJ)).  In August 2013, the Veteran filed a notice of disagreement (NOD) arguing his entitlement to Post 9/11 GI Bill education benefits at the 100 percent level.  A statement of the case (SOC) was issued in October 2013 (incorrectly dated October 2012), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in December 2013.

In July 2014, the Veteran submitted additional evidence to the Board in support of his claim.  This evidence is accepted for inclusion in the record on appeal, and a waiver of AOJ consideration of this evidence in the first instance is not required as the benefit sought on appeal may be fully allowed.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

In addition to a paper educational claims folder, the record on appeal includes documents stored electronically in the Veteran Benefits Management System (VBMS) and Virtual VA.  In pertinent part, VBMS contains documents relevant to this decision which includes service treatment records, Social Security Administration (SSA) records (which contain a copy of a November 2008 Medical Evaluation Board (MEB) Proceedings report), and decisional documents pertaining to service connection awards.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran served on active duty for over 30 continuous days.
 
3.  The Veteran was discharged from service due to a service-connected disability.






CONCLUSION OF LAW

The criteria for payment for educational assistance under the Post 9/11 GI Bill at the 100 percent level have been met.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9520, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the fully favorable outcome of this appeal, compliance with VA's duties to notify and assist claimants applying for educational assistance under Chapter 33, set forth in 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2014), need not be discussed. 

In April 2012, the Veteran applied for Chapter 33 (Post 9/11 GI Bill) educational assistance.  In May 2012, he was awarded educational assistance under that program at the 70 percent rate.  In July 2013, the AOJ awarded continuing entitlement to Post 9/11 GI Bill education benefits at the 70 percent level.  The Veteran contends that he should be awarded benefits at the 100 percent rate because he was discharged from active service by a disability accepted by VA as service-connected. 

In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001.  38 C.F.R. § 21.9640(a).  The Veteran in this case had 1 year, 10 months and 11 days of active service, and for a Veteran who served at least 18 months, but less than 24 months, payments will be made at the 70 percent rate.  Id. 

However, payment at the 100 percent rate is also payable for a Veteran who served at least 30 continuous days if discharged due to service-connected disability.  Id.  Here, the narrative reason for separation recorded on the Department of Defense (DD) Form 214 is "DISABILITY, EXISTED PRIOR TO SERVICE, PEB."  The disability leading to service separation is not listed on the DD 214.

A November 2008 MEB Proceedings report (located among records received from SSA) which reflects that the Veteran was discharged from active service due to bipolar disorder which existed prior to service and was not aggravated therein.  

By rating decision dated July 2013, the VA Regional Office (RO) in San Diego, California, awarded service connection for bipolar disorder effective February 1, 2012.

Thus, the Veteran has been determined by VA to have been discharged from service due to a service-connected disability.  The AOJ has stated that only the Department of Defense (DoD) has the authority to determine whether a Veteran's separation was due to service-connected disability.  However, the AOJ does not cite any legal authority in support of its conclusion, and the Board has carefully scrutinized the relevant law and regulations in an attempt to discover whether there is a legal basis for this distinction. 

The statute establishing the amount of educational assistance to be awarded under Chapter 33, for an approved program of education, describes the type of assistance that may be provided in various circumstances, and refers to 38 U.S.C. § 3311(b) to identify the requirements for the maximum amount of payment, as well as where specific percentages of the full amount are to be paid.  See 38 U.S.C.A. § 3313(c).  In pertinent part, the full or maximum amount is to be paid to an individual entitled by reason of paragraph (1) or (2) of § 3311(b).  38 U.S.C.A. § 3313(c)(1). 

Turning to 38 U.S.C.A. § 3311, which governs eligibility for Chapter 33 benefits, subsection (b) identifies covered individuals, to include (1) an individual who serves an aggregate of at least 36 months on active duty and is discharged or released from active duty as described in subsection (c), and (2) an individual who serves at least 30 continuous days on active duty and is discharged or released from active duty in the Armed Forces for a service-connected disability.  38 U.S.C.A. § 3311(b). 

Subsection (b) does not specify which department determines that a discharge is "for a service-connected disability."  Nevertheless, guidance may be obtained from subsection (c), which explicitly gives VA authority to determine if a pre-existing medical condition is not service-connected.  Subsection (c) defines covered discharges, and includes:

(4) A discharge or release from active duty in the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service for-

(A) a medical condition which preexisted the service of the individual as described in the applicable paragraph of subsection (b) and which the Secretary determines is not service-connected; ...

38 U.S.C.A. § 3311(c).

Title 38 defines the term "Secretary" as meaning the Secretary of Veterans Affairs.  38 U.S.C.A. § 101(1).  The term "Secretary concerned" means, inter alia, the Secretary of the relevant military branch; as pertinent to this case involving an Army veteran, "the Secretary of the Army, with respect to matters concerning the Army." 38 U.S.C.A. § 101(25)(A).  Thus, these are terms of art, meaning they have specific, legally binding definitions.  Hence, it is significant that the Secretary concerned, i.e., the relevant military branch, controls whether the service is honorable, whereas the Secretary, i.e., VA Secretary, determines whether the pre-existing disability is service-connected. 

It is also notable that 38 U.S.C.A. § 3311(c)(4)(A) requires that the medical condition both pre-exist service and is determined to be non-service-connected by the VA Secretary.  The second clause of this provision would not be necessary if a discharge due to service-connected disability was determined solely by DoD.

In other words, entitlement at the 100 percent rate is authorized for 36 months of active service, or 30 days or more of service if a discharge is due to service-connected disability.  Entitlement at lesser rates is provided for active service of periods ranging from 90 days to 35 months if, as pertinent here, the discharge is due to pre-existing disability, which VA determines is not service-connected.  The only way this makes any sense is that if VA determines the pre-existing disability is service-connected, the discharge is considered to be for service-connected disability. 

The pertinent regulation authorizing the amount of educational assistance payable under 38 U.S.C. Chapter 33 provides for the maximum, or 100 percent, amounts to be paid where the aggregate length of creditable active duty service is at least 36 months, or at least 30 continuous days, if discharged due to service-connected disability.  38 C.F.R. § 21.9640.  This regulation is silent as to the source of the authority for determining whether the individual is discharged due to service-connected disability. 

The regulation pertaining to basic eligibility for Chapter 33 educational assistance provides a specific example wherein a "hardship" determination by a Secretary of the appropriate military department is controlling on eligibility for Post 9/11 GI Bill education benefits.  See 38 C.F.R. § 21.9520(a)(5).

Although the "Secretary concerned" is given sole authority to determine if the discharge was due to hardship, this same limitation is not provided for a pre-existing medical condition not determined to be service-connected. 

Thus, it is not explicitly stated in the law or regulations pertaining to the Post 9/11 GI Bill that authorization to determine whether a discharge is due to service-connected disability is limited to the DoD.  However, there are other sections, establishing different criteria for entitlement, which do specifically limit the authority to the service department, which tends to suggest that such a limitation is not intended where it is not stated.  In a larger context, this is consistent with the overall statutory framework, which gives VA the primary authority to determine entitlement to service connection.  Limitations on that authority are explicitly set forth; for example, see generally Chapter 11 of Title 38, which defines the criteria for establishing entitlement to VA compensation.  Indeed, in this case, the San Diego RO granted service connection for bipolar disorder although the MEB determined that such disability pre-existed service and was not aggravated therein. 

In view of the foregoing, the Board is unable to find any support for the legal proposition that VA does not have the authority to determine if a pre-existing disability resulting in discharge is a service-connected disability for purposes of establishing entitlement to Chapter 33 educational assistance.  Instead, as discussed above, the law and regulations support VA's legal right to make such a determination.  Therefore, the Board finds that the Veteran's discharge after more than 30 days of active qualifying service was for a service-connected disability.  As a result, he is entitled to payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level for an approved program of education.


ORDER

The claim for payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


